Citation Nr: 1016394	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  05-11 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant is entitled to dependency and indemnity 
compensation benefits (DIC) and death and accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service with the Philippine Scouts and 
the Army of the United States during various periods from 
January 1940 to March 1946.  He died on February [redacted], 2004.  
The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 determination of the VARO 
in Manila, the Republic of the Philippines.

The Board affirmed the determination in March 2006.  The 
Veteran then appealed the Board's March 2006 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In February 2008, the Court issued a Memorandum decision 
vacating the Board's 2006 decision and remanding the matter 
to the Board for further proceedings consistent with the 
Memorandum decision.

The Board notes that in a VA Form 9 (Appeal to Board of 
Veterans' Appeals) received in March 2005, the appellant 
requested a hearing before the Board in support of her claim.  
In April 2005, however, she submitted another written 
statement requesting the withdrawal of such request.  Based 
on such statement, the Board deems her March 2005 request for 
a Board hearing withdrawn.

In November 2008, the Board remanded the case in order to 
provide the appellant adequate Veterans Claim Assistance Act 
of 2000 (VCAA) notice regarding her claim.  This was 
accomplished and the case has been returned to the Board for 
appellate review.

Please note this appeal has been advanced on the Board's 
docket pursuant to the provisions of 38 C.F.R. § 20.900(c) 
(2009).  See also 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In May 1959, the Central Committee on Waivers and 
Forfeitures declared that the Veteran had forfeited his right 
to VA benefits by rendering aid and assistance to an enemy of 
the United States.

2.  The Board affirmed the May 1959 declaration in decisions 
issued in May 1959, September 1960, and July 1990.

3.  DIC benefits and death and accrued benefits were not 
authorized prior to September 2, 1959.

4.  The Veteran was conditionally discharged from the 
Philippine Scouts in March 1945 for the purpose of 
reenlisting in the Army of the United States and did not 
serve during two separate periods of service.


CONCLUSION OF LAW

The appellant has no legal entitlement to DIC benefits or 
death and accrued benefits.  38 U.S.C.A. § 6104 (West 2002); 
38 C.F.R. §§ 3.13, 3.902, 3.904 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, and 3.326(a) 
(2009).  

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following:  (1) 
Any information and medical or lay evidence that is necessary 
to substantiate the claim; (2) what information and evidence 
VA will obtain; and (3) what portion of the information and 
evidence the claimant is expected to provide.  The Supreme 
Court essentially held that, except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim, the burden of proving 
harmful error must rest with the party raising the issue, 
because the presumption of prejudicial error by the U. S. 
Court of Appeals for the Federal Circuit in Sanders v. 
Nicholson, 487 F.3d 881 (2007) imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the 
judicial process.  It was indicated that determinations of 
the issue of harmless error should be made on a case-by-case 
basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board notes that the case was remanded by the Board in 
November 2008 primarily to ensure compliance with the VCAA.  
By letter dated in January 2009, the appellant was informed 
about the information and evidence needed to support her 
claim.  She was told exactly what she had to provide to 
support a claim for DIC benefits and how VA would help her 
obtain evidence for the claim.  She was also informed what 
evidence was needed to support a claim for accrued benefits.  

In a February 9, 2009, communication the appellant stated 
that all "material documentary evidences" were 
"incorporated in record on appeal."  She also referred to 
the deceased's death certificate.  Additional evidence refers 
to her own medical status and not the Veteran's.  Also of 
record is a statement dated March 5, 2010, in which she 
indicated she had no other information or evidence to submit.  
She asked that her case be returned to the Board for further 
appellate consideration as soon as possible.

A review of the record reveals that the statement of the case 
issued her by the RO in March 2005 characterized the issue as 
whether she had submitted new and material evidence to 
warrant a revocation of forfeiture of U.S.VA benefits.  When 
the case was considered by the Board in March 2006, the Board 
did not explain whether she was prejudiced by the Board's 
adjudication of her claim on the merits in the first 
instance.  In addressing the question of whether she was 
prejudiced by the Board's adjudication of the matter, the 
Board notes that while the denial action by the RO was 
characterized as whether new and material evidence had been 
received, in the May 2004 determination, she was specifically 
told that records showed that her husband's benefits were 
forfeited based on his service with the Bureau of 
Constabulary.  She was informed that forfeiture permanently 
barred his dependents from receiving any gratuitous benefits 
administered by VA.  She was actually given more 
consideration by the RO than was necessary by the treatment 
of the matter on a de novo basis.  

The Board finds no prejudice to the appellant in proceeding 
with a decision based on the merits.  The Board finds that VA 
has satisfied its duty to assist the appellant in the 
processing of her claim, and in obtaining evidence pertinent 
to her claim under the VCAA.  A longitudinal review of the 
evidence of record reveals VA has satisfied its duty to 
assist her in apprising her as to the evidence needed and in 
obtaining evidence pertinent to the claim.  Therefore, no 
useful purpose would be served by remanding the matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  Given the ample communications 
regarding the evidence necessary to establish entitlement to 
DIC and death and accrued benefits, the Board finds there has 
been fundamental fairness given to the appellant.

Factual Background and Analysis.

The appellant claims she is entitled to DIC and/or death and 
accrued benefits based on her status as a spouse of a 
deceased Veteran.  She argues that as the Veteran's widow, 
she is entitled to VA benefits based on his second period of 
active service, that being from March 1945 to March 1946, 
rather than during his first period of active service, during 
which he rendered aid and assistance to the enemy.

The evidence of record shows that in May 1959, the Central 
Committee on Waivers and Forfeitures (Committee) declared 
that the Veteran had forfeited his right to VA benefits by 
rendering aid and assistance to an enemy of the United 
States.  The Committee based this declaration on evidence of 
record showing that the Veteran was an active member of the 
Bureau of Constabulary (Bureau) from May 1943 to September 
1944, at a time during which such Bureau was controlled by 
the Imperial Japanese Government, at that time an enemy of 
the United States.  The Board affirmed the Committee's 
declaration in decisions dated in May 1959, September 1960, 
and July 1990.

The Veteran died on February [redacted], 2004.  Subsequent thereto, in 
April 2004, the appellant submitted a VA Form 21-534 
(Application for Dependency and Indemnity Compensation, Death 
Pension and Accrued Benefits by a Surviving Spouse or Child).  
She also submitted written statements indicating that, in the 
past, effective from April 1976, VA paid her an apportionment 
of the Veteran's benefits based on her status as the 
Veteran's spouse.

Any person shown by evidence satisfactory to the Secretary to 
be guilty of, in part, a treasonable act shall forfeit all 
accrued or future gratuitous benefits under laws administered 
by the Secretary.  38 U.S.C.A. § 6104(a) (West 2002); 
38 C.F.R. § 3.902(b) (2009).  A treasonable act is defined as 
an act of mutiny, treason, sabotage, or rendering assistance 
to an enemy of the United States or of its allies.  38 C.F.R. 
§ 3.902(a) (2009).

In a case in which forfeiture is declared prior to September 
2, 1959, based on a treasonable act, the Secretary may pay 
any part of benefits so forfeited to the dependents of the 
person provided the decision to apportion was authorized 
prior to September 2, 1959, and the amount apportioned does 
not exceed the amount to which the dependent would be 
entitled as a death benefit.  38 C.F.R. § 3.902(c).  Death 
benefits also may be paid under the same circumstances.  
38 C.F.R. § 3.904(b).  In a case in which forfeiture is 
declared after September 2, 1959, there is no authority to 
apportion or award to any person gratuitous benefits based on 
any period of military, Naval, or air service commencing 
before the date of commission of the offense that resulted in 
the forfeiture.  38 U.S.C.A. § 6104(c); 38 C.F.R. § 3.904(b).

In determining whether an individual is entitled to benefits 
based on a period of service commencing after the date of 
commission of the offense that resulted in the forfeiture, 
regulations provide that, with regard to such service, 
conditional discharges (for example, those undertaken for 
purposes of reenlistment, do not divide an otherwise 
consecutive period of service into two or more separate 
service periods.  38 C.F.R. § 3.313(a)(c) (2009).

In the instant case, forfeiture was declared against the 
Veteran prior to September 2, 1959.  Subsequent thereto, VA 
apportioned some of the Veteran's benefits to his spouse, the 
appellant.  However, prior to September 2, 1959, a payment of 
DIC and death and accrued benefits was not authorized as the 
Veteran had not yet died.  The appellant is thus not entitled 
to the benefits being sought on appeal in accordance with the 
provisions of 38 C.F.R. § 3.904(b).

The appellant is not entitled to the benefits being sought on 
appeal based on her argument that the Veteran had a second 
period of active service that commenced after the declaration 
of forfeiture.  A review of the record reveals the Veteran 
was conditionally discharged from the Philippine Scouts in 
March 1945 for the purpose of reenlisting in the Army of the 
United States.  He therefore did not serve during two 
separate periods of time and is considered to essentially 
have been one consecutive period of service, that being from 
January 1940 to March 1946.  Conditional discharges, that is, 
those undertaken for purposes of remote of reenlistment do 
not divide an otherwise consecutive period of service into 
two or more separate service periods.  38 C.F.R. § 3.313.  
The record reveals that based upon the "certification by 
uniformed services," the Veteran was on active duty in the 
United States Army from January 11, 1940, to March 20, 1946.  
The National Personnel Records Center in July 1989 reported 
that the Veteran was not eligible for separation when 
discharged on March 8, 1945.  It was indicated he would have 
been eligible for separation on March 3, 1947.  Thus, there 
is no evidence that the Veteran's service resulted in two or 
more separation periods of service.

Based on the foregoing, the Board finds that the appellant 
has no legal entitlement to DIC, nonservice-connected death 
pension, and/or accrued benefits.  Her claim must therefore 
be denied based on a lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), appeal 
dismissed, 56 F.3d 79 (Fed. Cir. 1995) (holding that, when 
the law, not the facts, in a case is dispositive, the claim 
must be denied based on a lack of entitlement under the law).


ORDER

The appeal is denied.


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


